1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11
12   SCOTT CROSBY and KARISSA                  Case No. 8:17-CV-01970-CJC-JDE
     CROSBY, individually, and on behalf
13   of their son JAKE CROSBY, And on          Discovery Document: Referred to
     behalf of all others similarly situated   Magistrate Judge John D. Early
14
                     Plaintiffs,               PROTECTIVE ORDER
15
           vs.                                 Action filed: September 6, 2017
16
     CALIFORNIA PHYSICIANS’
17   SERVICE dba BLUE SHIELD OF
     CALIFORNIA; MAGELLAN
18   HEALTH, INC.; HUMAN AFFAIRS
     INTERNATIONAL OF
19   CALIFORNIA and DOES 1-100,
     inclusive
20
                     Defendants.
21
22
23
24
25
26
27
28
1
     1.    PURPOSES AND LIMITATIONS
2
           Discovery in this action is likely to involve production of confidential,
3
     proprietary, or private information for which special protection from public
4
     disclosure and from use for any purpose other than pursuing this litigation may be
5
     warranted. Accordingly, the parties stipulate to and petition the Court to enter the
6
     following Stipulated Protective Order. The parties acknowledge that this Order does
7
     not confer blanket protections on all disclosures or responses to discovery and that
8
     the protection it affords from public disclosure and use extends only to the limited
9
     information or items that are entitled to confidential treatment under the applicable
10
     legal principles.
11
     2.    GOOD CAUSE STATEMENT
12
           The parties acknowledge that information produced in discovery, regardless
13
     of its designation under this Order, may contain personal and health information
14
     subject to the protections of, inter alia, the Health Insurance Portability and
15
     Accountability Act of 1996 (“HIPAA”), the applicable requirements of the
16
     Standards for Privacy of Individually Identifiable Health Information and its
17
     implementing regulations issued by the U.S. Department of Health and Human
18
     Services (45 C.F.R. Parts 160-64; HIPAA Privacy Regulations), and California
19
     Civil Code §§ 56 et seq., and 1798.82 et seq. (collectively “Privacy Laws”), which
20
     protect the confidentiality of individually identifiable personal and health
21
     information. The parties agree to take all measures necessary to comply with the
22
     requirements of the Privacy Laws and any other applicable laws governing the
23
     privacy of personal and health information. Such measures include, but are not
24
     limited to, the development, implementation, maintenance, and use of appropriate
25
     administrative, technical, and physical safeguards, in compliance with the Privacy
26
     Laws and applicable state and federal laws, to preserve the integrity,
27
     confidentiality, and availability of Protected Information. The parties expressly
28
                                                1
1
     agree that the citations to the Privacy Laws in this paragraph are for convenience
2
     only and that it remains the obligation of each party to the action to understand and
3
     comply with the obligations imposed by the Privacy Laws and any other potentially
4
     applicable state and federal law. Accordingly, to expedite the flow of information,
5
     to facilitate the prompt resolution of disputes over confidentiality of discovery
6
     materials, to adequately protect information the parties are entitled to keep
7
     confidential, to ensure that the parties are permitted reasonable necessary uses of
8
     such material in preparation for and in the conduct of trial, to address their handling
9
     at the end of the litigation, and serve the ends of justice, a protective order for such
10
     information is justified in this matter. It is the intent of the parties that information
11
     will not be designated as confidential for tactical reasons and that nothing be so
12
     designated without a good faith belief that it has been maintained in a confidential,
13
     non-public manner, and there is good cause why it should not be part of the public
14
     record of this case.
15
     3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
16
           The parties further acknowledge, as set forth in Section 14.3, below, that this
17
     Stipulated Protective Order does not entitle them to file confidential information
18
     under seal. Local Civil Rule 79-5 sets forth the procedures that must be followed
19
     and the standards that will be applied when a party seeks permission from the court
20
     to file material under seal. There is a strong presumption that the public has a right
21
     of access to judicial proceedings and records in civil cases. In connection with non-
22
     dispositive motions, good cause must be shown to support a filing under seal. See
23
     Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
24
     Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
25
     Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
26
     stipulated protective orders require good cause showing), and a specific showing of
27
     good cause or compelling reasons with proper evidentiary support and legal
28
                                                  2
1
     justification must be made with respect to Protected Material that a party seeks to
2
     file under seal. The parties’ mere designation of Disclosure or Discovery Material
3
     as CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
4
     ONLY does not—without the submission of competent evidence by declaration,
5
     establishing that the material sought to be filed under seal qualifies as confidential,
6
     highly confidential, privileged, or otherwise protectable—constitute good cause.
7
           Further, if a party requests sealing related to a dispositive motion or trial,
8
     then compelling reasons, not only good cause, for the sealing must be shown, and
9
     the relief sought must be narrowly tailored to serve the specific interest to be
10
     protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
11
     2010). For each item or type of information, document, or thing sought to be filed
12
     or introduced under seal, the party seeking protection must articulate compelling
13
     reasons, supported by specific facts and legal justification, for the requested sealing
14
     order. Again, competent evidence supporting the application to file documents
15
     under seal must be provided by declaration.
16
           Any document that is not confidential, privileged, or otherwise protectable in
17
     its entirety will not be filed under seal if the confidential portions can be redacted.
18
     If documents can be redacted, then a redacted version for public viewing, omitting
19
     only the confidential, privileged, or otherwise protectable portions of the document,
20
     must be filed. Any application that seeks to file documents under seal in their
21
     entirety should include an explanation of why redaction is not feasible.
22
     4.    DEFINITIONS
23
           4.1    Action: this pending federal lawsuit, Crosby v. California Physicians’
24
     Service dba Blue Shield of California, et al., Case No. 8:17-CV-01970-CJC-JDE.
25
           4.2    Challenging Party: a Party or Non-Party that challenges the
26
     designation of information or items under this Order.
27
28
                                                 3
1
            4.3    “CONFIDENTIAL” Information or Items: information (regardless of
2
     how it is generated, stored, or maintained) or tangible things that qualify for
3
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
4
     the Good Cause Statement.
5
            4.4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
6
     Information or Items: extremely sensitive “CONFIDENTIAL Information or
7
     Items,” disclosure of which to another Party or Non-Party would create a
8
     substantial risk of serious harm that could not be avoided by less restrictive means.
9
            4.5    Counsel: Outside Counsel of Record and House Counsel (as well as
10
     their support staff).
11
            4.6    Designating Party: a Party or Non-Party that designates information or
12
     items that it produces in disclosures or in responses to discovery as
13
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
14
     ONLY.”
15
            4.7    Disclosure or Discovery Material: all items or information, regardless
16
     of the medium or manner in which it is generated, stored, or maintained (including,
17
     among other things, testimony, transcripts, and tangible things), that are produced
18
     or generated in disclosures or responses to discovery.
19
            4.8    Expert: a person with specialized knowledge or experience in a matter
20
     pertinent to the litigation who has been asked by a Party or its counsel to serve as
21
     an expert witness or as a consultant in this Action.
22
            4.9    House Counsel: attorneys who are employees of a party to this Action.
23
     House Counsel does not include Outside Counsel of Record or any other outside
24
     counsel.
25
            4.10 Non-Party: any natural person, partnership, corporation, association, or
26
     other legal entity not named as a Party to this action.
27
            4.11 Outside Counsel of Record: attorneys who are not employees of a
28
                                                4
1
     party to this Action but are retained to represent a party to this Action and have
2
     appeared in this Action on behalf of that party or are affiliated with a law firm that
3
     has appeared on behalf of that party, and includes support staff.
4
           4.12 Party: any party to this Action, including all of its officers, directors,
5
     employees, consultants, retained experts, and Outside Counsel of Record (and their
6
     support staffs).
7
           4.13 Producing Party: a Party or Non-Party that produces Disclosure or
8
     Discovery Material in this Action.
9
           4.14 Professional Vendors: persons or entities that provide litigation
10
     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
11
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
12
     and their employees and subcontractors.
13
           4.15 Protected Material: any Disclosure or Discovery Material that is
14
     designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
15
     ATTORNEYS’ EYES ONLY.”
16
           4.16    Receiving Party: a Party that receives Disclosure or Discovery
17
     Material from a Producing Party.
18
     5.    SCOPE
19
           The protections conferred by this Stipulation and Order cover not only
20
     Protected Material (as defined above), but also (1) any information copied or
21
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
22
     compilations of Protected Material; and (3) any testimony, conversations, or
23
     presentations by Parties or their Counsel that might reveal Protected Material.
24
           Any use of Protected Material at trial will be governed by the orders of the
25
     trial judge and other applicable authorities. This Order does not govern the use of
26
     Protected Material at trial.
27
     6.    DURATION
28
                                                5
1
           Once a case proceeds to trial, information that was designated as
2
     CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or
3
     maintained pursuant to this protective order used or introduced as an exhibit at trial
4
     becomes public and will be presumptively available to all members of the public,
5
     including the press, unless compelling reasons supported by specific factual
6
     findings to proceed otherwise are made to the trial judge in advance of the trial. See
7
     Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
8
     documents produced in discovery from “compelling reasons” standard when merits-
9
     related documents are part of court record). Accordingly, the terms of this
10
     protective order do not extend beyond the commencement of the trial.
11
     7.    DESIGNATING PROTECTED MATERIAL
12
           7.1    Exercise of Restraint and Care in Designating Material for Protection.
13
     Each Party or Non-Party that designates information or items for protection under
14
     this Order must take care to limit any such designation to specific material that
15
     qualifies under the appropriate standards. The Designating Party must designate for
16
     protection only those parts of material, documents, items, or oral or written
17
     communications that qualify so that other portions of the material, documents,
18
     items, or communications for which protection is not warranted are not swept
19
     unjustifiably within the ambit of this Order.
20
           Mass, indiscriminate, or routinized designations are prohibited. Designations
21
     that are shown to be clearly unjustified or that have been made for an improper
22
     purpose (e.g., to unnecessarily encumber the case development process or to
23
     impose unnecessary expenses and burdens on other parties) may expose the
24
     Designating Party to sanctions.
25
           If it comes to a Designating Party’s attention that information or items that it
26
     designated for protection do not qualify for protection, the Designating Party must
27
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
28
                                                6
1
           7.2    Manner and Timing of Designations. Except as otherwise provided in
2
     this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
3
     that qualifies for protection under this Order must be clearly so designated before
4
     the material is disclosed or produced.
5
           Designation in conformity with this Order requires:
6
                  (a)    for information in documentary form (e.g., paper or electronic
7
     documents, but excluding transcripts of depositions or other pretrial or trial
8
     proceedings), that the Producing Party affix, at a minimum, the legend
9
     “CONFIDENTIAL” (“CONFIDENTIAL legend”) or “HIGHLY CONFIDENTIAL
10
     – ATTORNEYS’ EYES ONLY” (“HIGHLY CONFIDENTIAL – ATTORNEYS’
11
     EYES ONLY legend”), to each page that contains protected material. If only a
12
     portion of the material on a page qualifies for protection, the Producing Party also
13
     must clearly identify the protected portion(s) (e.g., by making appropriate markings
14
     in the margins).
15
           A Party or Non-Party that makes original documents available for inspection
16
     need not designate them for protection until after the inspecting Party has indicated
17
     which documents it would like copied and produced. During the inspection and
18
     before the designation, all of the material made available for inspection will be
19
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
20
     documents it wants copied and produced, the Producing Party must determine
21
     which documents, or portions of documents, qualify for protection under this Order.
22
     Then, before producing the specified documents, the Producing Party must affix the
23
     “CONFIDENTIAL legend” or the “HIGHLY CONFIDENTIAL – ATTORNEYS’
24
     EYES ONLY legend” to each page that contains Protected Material. If only a
25
     portion of the material on a page qualifies for protection, the Producing Party also
26
     must clearly identify the protected portion(s) (e.g., by making appropriate markings
27
     in the margins).
28
                                                7
1
                  (b)    for deposition exhibits, portions of deposition testimony, or any
2
     video recording of a deposition proceeding, any Party or Non-Party may designate
3
     as Protected Material deposition exhibits or portions of deposition testimony by
4
     informing the reporter (and videographer, if applicable) during the deposition or by
5
     sending, within thirty (30) days after the reporter makes the final uncorrected
6
     deposition transcript available to all parties, a letter to all attorneys of record and to
7
     the deposition reporter (and videographer, if applicable) designating the exhibits to
8
     be so restricted, designating by page and line any portions of transcript to be so
9
     restricted, or the entire transcript if applicable, and specifying the level of
10
     protection being asserted. If all or a portion of a proceeding is videotaped, the video
11
     recording will have the same level of protection that is designated by a Party for the
12
     transcript of the proceeding.
13
           When deposition exhibits or deposition testimony are designated Protected
14
     Material by informing the reporter during the deposition, the transcript and any
15
     exhibits containing Protected Material shall have an obvious legend on the title
16
     page indicating that the transcript and exhibits contain Protected Material. If any
17
     portion of a videotaped proceeding is designated pursuant to this section, the
18
     videocassette or other video container shall be labeled with the appropriate
19
     confidentiality designation. The Designating Party shall inform the court reporter
20
     (and videographer, if applicable) of this requirement.
21
           During the 30-day period following first availability of the final uncorrected
22
     deposition transcript, deposition exhibits, the deposition transcript, and/or the video
23
     recording will be designated “HIGHLY CONFIDENTIAL-ATTORNEYS' EYES
24
     ONLY” in their entirety unless otherwise agreed. After the expiration of that
25
     period, the deposition exhibits, the deposition transcript, or the video recording
26
     shall be treated as actually designated. If no designation is made within the 30-day
27
     period, the materials shall be considered to not contain any Protected Material.
28
                                                  8
1
           Parties shall give the other parties Notice if they reasonably expect a
2
     deposition, hearing or other proceeding to include Protected Material so that the
3
     other parties can ensure that only individuals who are authorized to attend and who
4
     have signed the Non-Disclosure Agreement (Exhibit A) are present at those
5
     proceedings. The use of a document as an exhibit at a deposition shall not in any
6
     way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-
7
     ATTORNEYS' EYES ONLY.”
8
                   (c)   for information produced in some form other than documentary
9
     and for any other tangible items, that the Producing Party affix in a prominent place
10
     on the exterior of the container or containers in which the information is stored the
11
     legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
12
     EYES ONLY. If only a portion or portions of the information warrants protection,
13
     the Producing Party, to the extent practicable, must identify the protected
14
     portion(s).
15
           7.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
16
     failure to designate qualified information or items does not, standing alone, waive
17
     the Designating Party’s right to secure protection under this Order for such
18
     material. Upon timely correction of a designation, the Receiving Party must make
19
     reasonable efforts to assure that the material is subsequently treated in accordance
20
     with the provisions of this Order.
21
     8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
22
           8.1.    Timing of Challenges. Any Party or Non-Party may challenge a
23
     designation of confidentiality at any time that is consistent with the Court’s
24
     Scheduling Order.
25
           8.2     Meet and Confer. The Challenging Party must initiate the dispute
26
     resolution process under Local Rule 37-1 et seq.
27
           8.3     Joint Stipulation. Any challenge submitted to the Court must be via a
28
                                                9
1
     joint stipulation under Local Rule 37-2.
2
           8.4    The burden of persuasion in any challenge proceeding will be on the
3
     Designating Party. Frivolous challenges, and those made for an improper purpose
4
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
5
     expose the Challenging Party to sanctions. Unless the Designating Party has waived
6
     or withdrawn the confidentiality designation, all parties must continue to afford the
7
     material in question the level of protection to which it is entitled under the
8
     Producing Party’s designation until the Court rules on the challenge.
9
     9.    ACCESS TO AND USE OF PROTECTED MATERIAL
10
           9.1    Basic Principles. A Receiving Party may use Protected Material that is
11
     disclosed or produced by another Party or by a Non-Party in connection with this
12
     Action only for prosecuting, defending, or attempting to settle this Action. Such
13
     Protected Material may be disclosed only to the categories of persons and under the
14
     conditions described in this Order. When the Action has been terminated, a
15
     Receiving Party must comply with the provisions of section 15 below (FINAL
16
     DISPOSITION).
17
           Protected Material must be stored and maintained by a Receiving Party at a
18
     location and in a secure manner that ensures that access is limited to the persons
19
     authorized under this Order.
20
           9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
21
     otherwise ordered by the court or permitted in writing by the Designating Party, a
22
     Receiving Party may disclose any information or item designated
23
     “CONFIDENTIAL” only to:
24
                         (a)    the Receiving Party’s Outside Counsel of Record in this
25
     Action, as well as employees of said Outside Counsel of Record;
26
                         (b)    the officers, directors, and employees (including House
27
     Counsel) of the Receiving Party;
28
                                                10
1
                        (c)    Experts (as defined in this Order) of the Receiving Party
2
     for this Action and who have signed the “Acknowledgment and Agreement to Be
3
     Bound” (Exhibit A);
4
                        (d)    the court and its personnel;
5
                        (e)    court reporters and their staff;
6
                        (f)    professional jury or trial consultants, mock jurors, and
7
     Professional Vendors to whom disclosure is reasonably necessary for this Action
8
     and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
9
     A);
10
                        (g)    the author or recipient of a document containing the
11
     information or a custodian or other person who otherwise possessed or knew the
12
     information;
13
                        (h)    during their depositions, witnesses, and attorneys for
14
     witnesses, in the Action to whom disclosure is reasonably necessary and who have
15
     signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A), unless
16
     otherwise agreed by the Designating Party or ordered by the court. Pages of
17
     transcribed deposition testimony or exhibits to depositions that reveal Protected
18
     Material may be separately bound by the court reporter and may not be disclosed to
19
     anyone except as permitted under this Stipulated Protective Order; and
20
                        (i)    any mediators or settlement officers and their supporting
21
     personnel mutually agreed upon by any of the parties engaged in settlement
22
     discussions.
23
           9.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24
     ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
25
     writing by the Designating Party, a Receiving Party may disclose any information
26
     or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
27
     only to:
28
                                               11
1
                    (a)   the Receiving Party’s Outside Counsel of Record in this Action,
2
     as well as employees of said Outside Counsel of Record to whom it is reasonably
3
     necessary to disclose the information for this Action;
4
                    (b)   Designated House Counsel of the Receiving Party to whom
5
     disclosure is reasonably necessary for this Action;
6
                    (c)   Experts (as defined in this Order) of the Receiving Party to
7
     whom disclosure is reasonably necessary for this Action and who have signed the
8
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
9
                    (d)   the court and its personnel;
10
                    (e)   court reporters and their staff;
11
                    (f)   professional jury or trial consultants, mock jurors, and
12
     Professional Vendors to whom disclosure is reasonably necessary for this Action
13
     and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
14
     A);
15
                    (g)   the author or recipient of a document containing the
16
     information;
17
                    (h)   during their depositions, witnesses, and attorneys for witnesses,
18
     in the Action to whom disclosure is reasonably necessary and who have signed the
19
     “Acknowledgement and Agreement to Be Bound” (Exhibit A), unless otherwise
20
     agreed by the Designating Party or ordered by the court. However, current
21
     employees of Defendants can be shown any information or item designated
22
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during their
23
     depositions without having signed the “Acknowledgement and Agreement to Be
24
     Bound” (Exhibit A). Pages of transcribed deposition testimony or exhibits to
25
     depositions that reveal Protected Material must be separately bound by the court
26
     reporter and may not be disclosed to anyone except as permitted under this
27
     Stipulated Protective Order.
28
                                                 12
1
                    (i)   any mediators or settlement officers and their supporting
2
     personnel mutually agreed upon by any of the parties engaged in settlement
3
     discussions.
4
     10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
5
           IN OTHER LITIGATION
6
           If a Party is served with a subpoena or a court order issued in other litigation
7
     that compels disclosure of any information or items designated in this Action as
8
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
9
     ONLY,” that Party must:
10
                          (a)   promptly notify in writing the Designating Party. The
11
     notification shall include a copy of the subpoena or court order;
12
                          (b)   promptly notify in writing the party who caused the
13
     subpoena or order to issue in the other litigation that some or all of the material
14
     covered by the subpoena or order is subject to this Protective Order. The
15
     notification shall include a copy of this Stipulated Protective Order; and
16
                          (c)   cooperate with respect to all reasonable procedures sought
17
     to be pursued by the Designating Party whose Protected Material may be affected.
18
     If the Designating Party timely seeks a protective order, the Party served with the
19
     subpoena or court order may not produce any information designated in this action
20
     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
21
     ONLY” before a determination by the court from which the subpoena or order
22
     issued, unless the Party has obtained the Designating Party’s permission. The
23
     Designating Party will bear the burden and expense of seeking protection in that
24
     court of its confidential material and nothing in these provisions should be
25
     construed as authorizing or encouraging a Receiving Party in this Action to disobey
26
     a lawful directive from another court.
27
28
                                                13
1
     11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2
           PRODUCED IN THIS LITIGATION
3
                        (a)    The terms of this Order are applicable to information
4
     produced by a Non-Party in this Action and designated as “CONFIDENTIAL” or
5
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Information
6
     produced by Non-Parties in connection with this litigation is protected by the
7
     remedies and relief provided by this Order. Nothing in these provisions should be
8
     construed as prohibiting a Non-Party from seeking additional protections.
9
                        (b)    In the event that a Party is required, by a valid discovery
10
     request, to produce a Non-Party’s Protected Material in its possession, and the Party
11
     is subject to an agreement with the Non-Party not to produce the Non-Party’s
12
     confidential information, then the Party must:
13
                               (1)   promptly notify in writing the Requesting Party and
14
     the Non-Party that some or all of the information requested is subject to a
15
     confidentiality agreement with a Non-Party;
16
                               (2)   promptly provide the Non-Party with a copy of the
17
     Stipulated Protective Order in this Action, the relevant discovery request(s), and a
18
     reasonably specific description of the information requested; and
19
                               (3)   make the information requested available for
20
     inspection by the Non-Party, if requested.
21
                        (c)    If the Non-Party fails to seek a protective order from this
22
     court within 14 days of receiving the notice and accompanying information, the
23
     Receiving Party may produce the Non-Party’s Protected Material responsive to the
24
     discovery request. If the Non-Party timely seeks a protective order, the Receiving
25
     Party may not produce any information in its possession or control that is subject to
26
     the confidentiality agreement with the Non-Party before a determination by the
27
28
                                               14
1
     court. Absent a court order to the contrary, the Non-Party will bear the burden and
2
     expense of seeking protection in this court of its Protected Material.
3
     12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
4
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
5
     Protected Material to any person or in any circumstance not authorized under this
6
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
7
     writing the Designating Party of the unauthorized disclosures, (b) use its best
8
     efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
9
     person or persons to whom unauthorized disclosures were made of all the terms of
10
     this Order, and (d) request those person or persons to execute the
11
     “Acknowledgment an Agreement to Be Bound” attached as Exhibit A.
12
     13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13
           PROTECTED MATERIAL
14
           When a Producing Party gives notice to Receiving Parties that certain
15
     inadvertently produced material is subject to a claim of privilege or other
16
     protection, the obligations of the Receiving Parties are those set forth in Federal
17
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18
     whatever procedure may be established in an e-discovery protocol or order that
19
     provides for production without prior privilege review. Under Federal Rule of
20
     Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
21
     disclosure of a communication or information covered by the attorney-client
22
     privilege or work product protection, the parties may incorporate their agreement in
23
     the stipulated protective order submitted to the court.
24
     14.   MISCELLANEOUS
25
           14.1 Right to Further Relief. Nothing in this Order abridges the right of any
26
     person to seek its modification by the Court in the future.
27
28
                                               15
1
           14.2 Right to Assert Other Objections. By stipulating to the entry of this
2
     Protective Order, no Party waives any right it otherwise would have to object to
3
     disclosing or producing any information or item on any ground not addressed in
4
     this Stipulated Protective Order. Similarly, no Party waives any right to object on
5
     any ground to use in evidence of any of the material covered by this Protective
6
     Order.
7
           14.3 Filing Protected Material. A Party that seeks to file under seal any
8
     Protected Material must comply with Local Civil Rule 79-5. Protected Material
9
     may be filed under seal only under a court order authorizing the sealing of the
10
     specific Protected Material. If a Party’s request to file Protected Material under seal
11
     is denied by the court, then the Receiving Party may file the information in the
12
     public record unless otherwise instructed by the court.
13
     15.   FINAL DISPOSITION
14
           After the final disposition of this Action, as defined in paragraph 6, within 60
15
     days of a written request by the Designating Party, each Receiving Party must
16
     return all Protected Material to the Producing Party or destroy the material. As used
17
     in this subdivision, “all Protected Material” includes all copies, abstracts,
18
     compilations, summaries, and any other format reproducing or capturing any of the
19
     Protected Material. Whether the Protected Material is returned or destroyed, the
20
     Receiving Party must submit a written certification to the Producing Party (and, if
21
     not the same person or entity, to the Designating Party) by the 60-day deadline that
22
     (1) identifies (by category, where appropriate) all the Protected Material that was
23
     returned or destroyed and (2) affirms that the Receiving Party has not retained any
24
     copies, abstracts, compilations, summaries or any other format reproducing or
25
     capturing any of the Protected Material. Notwithstanding this provision, Counsel
26
     are entitled to retain an archival copy of all pleadings, motion papers, trial
27
     transcripts, deposition transcripts, hearing transcripts, legal memoranda,
28
                                                16
1
     correspondence, deposition and trial exhibits, expert reports, attorney work product,
2
     and consultant and expert work product, even if the materials contain Protected
3
     Material. Any archival copies that contain or constitute Protected Material remain
4
     subject to this Protective Order as set forth in Section 6 (DURATION).
5
     16.   VIOLATION
6
           Any violation of this Order may be punished by appropriate measures
7
     including, without limitation, contempt proceedings and monetary sanctions.
8
9    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10
11
     DATED: November 16, 2018               ________________________________
12                                          JOHN D. EARLY
13                                          United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              17
1
                                         EXHIBIT A
2
                       Acknowledgment and Agreement to Be Bound
3
           I affirm that I have read the stipulated protective order in Crosby v.
4
     California Physicians’ Service dba Blue Shield of California, et al., United States
5
     District Court, Central District of California Case No. 8:17-CV-01970-CJC-JDE. I
6
     understand its terms and agree to be bound by them.
7
8
     Signature: ____________________________________
9
10
     Print Name: ___________________________________
11
12
     Date: ________________________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               18
